NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         JUN 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FLOYD PERRYMAN,                                 No. 16-16705

                Plaintiff-Appellant,            D.C. No. 2:14-cv-00680-WBS-EFB

 v.

JASDEEP BAL, Chief Medical Officer,             MEMORANDUM*
CSP - Sacramento,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   William B. Shubb, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Floyd Perryman, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Perryman

failed to raise a genuine dispute of material fact as to whether defendant was

deliberately indifferent to his thumb injury. See id. at 1057-60 (deliberate

indifference is a high legal standard; a difference of medical opinion concerning

the course of treatment, negligence, or medical malpractice does not amount to

deliberate indifference); see also Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir.

2011) (supervisory liability under § 1983 requires “knowledge of and acquiescence

in unconstitutional conduct” by subordinates).

      The district court did not abuse its discretion by denying Perryman’s motion

to amend his complaint because any amendment would be futile. See AE ex rel.

Hernandez v. County of Tulare, 666 F.3d 631, 636 (9th Cir. 2012) (setting forth

standard of review); Weilburg v. Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007)

(dismissal of a pro se complaint without leave to amend is proper “if it is

absolutely clear that the deficiencies of the complaint could not be cured by

amendment” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion by denying Perryman’s motion

for additional discovery because Perryman did not demonstrate how additional

discovery would defeat summary judgment. See Qualls By & Through Qualls v.

Blue Cross of Cal., Inc., 22 F.3d 839, 844 (9th Cir. 1994) (setting forth standard of

                                          2                                      16-16705
review and explaining that district court properly denied Fed. R. Civ. P. 56(f) (now

Rule 56(d)) motion where additional requested discovery would not have

precluded summary judgment).

      The district court did not abuse its discretion by denying Perryman’s motion

for the appointment of medical experts because Perryman failed to show that such

an appointment was necessary. See Walker v. Am. Home Shield Long Term

Disability Plan, 180 F.3d 1065, 1070-71 (9th Cir. 1999) (setting forth standard of

review and noting that district court has discretion to appoint an expert where such

an appointment is necessary).

      AFFIRMED.




                                         3                                   16-16705